UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1844


AURA LABRO KARAGIANNOPOULOS,

                  Plaintiff - Appellant,

          v.

CITY OF LOWELL,

                  Defendant- Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:14-cv-00728-GCM)


Submitted:   November 19, 2015              Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aura LaBro Karagiannopoulos, Appellant Pro Se. Martha Raymond
Thompson, SCOTT, HOLLOWELL, PALMER & WINDHAM, Gastonia, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Aura   LaBro   Karagiannopoulos       appeals    the   district      court’s

judgment dismissing her complaint.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.           Karagiannopoulos v. City

of Lowell, No. 3:14-cv-00728-GCM (W.D.N.C. July 17, 2015).                    We

dispense    with    oral   argument   because        the    facts   and    legal

contentions   are   adequately   presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2